Citation Nr: 1643819	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-08 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected facial acne with scars and keloid acne on chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to January 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that reduced the Veteran's disability rating for service-connected facial acne with scars and keloid acne on chest from 30 percent to a noncompensable (zero percent) rating, effective September 1, 2010.

A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  In this case, however, the RO addressed the rating reduction and an increased rating claim in a February 2013 SOC and the Veteran subsequently filed a timely substantive appeal, without limiting his appeal to either issue, therefore, both claims have been deemed as perfected for appeal.

In a June 2015 decision, the Board determined that a reduction of the rating for service-connected facial acne with scars and keloid acne on the chest from 30 percent to a noncompensable rating was improper, and restored of the 30 percent disability rating from September 1, 2010.  At the same time, the Board remanded the claim seeking an increased rating for service-connected facial acne with scars and keloid acne on chest for further development and this matter is once again before the Board.    


FINDINGS OF FACT

Throughout the period of appeal, the Veteran's service-connected acne with scars has not been manifested by gross distortion or asymmetry of any feature or with four or five characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected facial acne with scars and keloid acne on chest have not been met or approximated. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7828-7800 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

"Staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).


In this case, the Veteran's service-connected facial acne with scars and keloid acne on chest was been assigned a 30 percent rating under Diagnostic Codes 7828-7800.  The RO hyphenated the Veteran's diagnostic code to represent the primary components of his disability - acne and disfigurement of the face.  Under DC 7828, a noncompensable rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or, deep acne other than on the face and neck.  A maximum 30 percent rating is warranted for deep acne affecting 40 percent or more of the face and neck. DC 7828 also instructs that acne may be rated under alternate codes for disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801 -7805), depending upon the predominant disability.

Diagnostic Code 7828 also provides for alternately rating the disability on the basis of disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.

As the Veteran is currently in receipt of a 30 percent disability rating, Diagnostic Code 7800 is the only diagnostic code that would potentially afford him a higher rating for his skin condition affecting the head, face, and neck under the diagnostic codes for the skin.  Further, his condition does not cause limitation of motion of the affected part or any limitation of function.  See 38 C.F.R. § 4.118; Diagnostic Codes 7800-7805.

Under Diagnostic Code 7800 an evaluation of 10 percent is warranted for disability of the skin of the head, face, or neck with one characteristic of disfigurement.  An evaluation of 30 percent requires disability of the skin of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears, (auricles), cheeks, lips) or with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement. Id. 

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows: Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation. Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Treatment records from the San Diego VA Medical Center (VAMC), included a general review of systems in March 2009, in which "no rashes" was reported on review of the skin.  In January 2011, his skin was intact with no lesions.  

The Veteran was afforded a VA scars examination in April 2011.  During the examination, the Veteran reported that he sustained scarring secondary to acne in 2004 or 2005.  He reported that he has not required treatment for his acne since 2008.  He has scarring over his face and anterior chest, which was treated with steroid injections in 2005 and 2006.  His scars were not a source of discomfort, restricted movement, skin breakdown, or functional impairment.  On examination, there was scarring on his face and anterior chest that affected 5 percent of total body surface area and 40 percent of exposed body surface area.  The examiner stated that the scarring on the Veteran's face could not be quantified through measurement of the specific skin area involvement as the scarring resulted in discrete alteration in contour secondary to tissue loss ranging from 0.5 to 1.0 cm over 40 percent of his face and did not result in skin elevation or depression that could be measured. 

The examiner noted that the scars over the Veteran's chest could be measured as there was resultant skin elevation.  An examination of the anterior chest demonstrated a keloidal scar measuring 0.8 x 0.3 cm (0 24 cm2), a keloidal scar measuring 1.4 x 0.4 cm (0 56 cm2), a keloidal scar measuring 1.5 x 0.5 cm (0 75 cm2), and two non-keloid scars measuring 0.2 x 0.4 cm (0 08 cm2).  The scars were not abnormally pigmented and not indurated.  The scars were not associated with skin breakdown or adherent to underlying tissue and not associated with inflammation or edema.  The scars were superficial over the chest and deep over the face.  The scars were not associated with tenderness to palpation.  The scars were not associated with functional limitation with respect to movement or range of motion.

On VA skin diseases disability benefit questionnaires (DBQ) dated in November 2015, the diagnoses rendered were acne and other skin condition - keloid.  The Veteran reported a history of acne developing in 2005 and treated with various medications and finally with Accutane in 2013.  He reported that he began to develop a Keloid formation in 2007.  The examiner reported that the Veteran's acne caused disfigurement to the facial skin.   He did not have any benign or malignant skin neoplasms (including malignant melanoma) or systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).   The Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  He did not have any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  He did not have any non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner reported that the Veteran's acne affected less than 40 percent of the face and neck.  He did not have any benign or malignant neoplasms or metastases related to any of his diagnosed skin conditions.  The examiner reported that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions listed.  The examiner noted that the Veteran's acne was in remission. 

On November 2015 VA scars/disfigurement DBQ, the Veteran reported a history of acne with residual keloid scars on the presternal skin of the chest.  There were two scars on the anterior trunk that were on the upper and lower presternal skin, which were superficial and non-linear, and affect an approximate total area of 2.75 cm2.  The first scar measured 4.0 X 0.5 cm and the second scar measured 1.5 X 0.5 cm.  The Veteran stated that he has a history of acne with no residual scarring that was treated and controlled with Accutane.  He did not use any medication at this time.  These scars were not painful, unstable, and did not result with frequent loss of covering of the skin over the scar.  

The examiner noted that the disfigurement scars were located on the right and left malar skin.  In regards to whether the surface contour of the scar was elevated or depressed on palpation, the examiner reported that the residual scar area was irregular.  The skin texture was abnormal in an area of 90 sq.cm on the right malar skin and 81 sq. cm on the left malar skin.  The right malar skin scar measured 10.0 cm in length, 9.0 cm in width (14.0 in² (90.0 cm²) overall.).  The left malar skin scar measured 9.0 cm in length, 9.0 cm in width (12.6 in² (81.0 cm²) overall.).  The skin was not hypopigmented or hyperpigmented and was not indurated and inflexible in an area exceeding 39 sq. cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying tissue.  There was no abnormal pigmentation or testecture of the head, face, or neck.  The facial skin was disfigured, but there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner indicated that none of the scars resulted in limitation of function; there was no functional impairment caused by the acne.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar (regardless of location) or disfigurement of the head, face, or neck.  The examiner reported that the Veteran's scars (regardless of location) or disfigurement of the head, face, or neck did not impact his ability to work.  The examiner remarked that the level of severity was low.  The Veteran had residuals of cystic acne; however, there were no comedones, papules pustules, etc.  The acne was inactive.  The acne involved facial skin and presternal skin.  The percentage of exposed area affected was between 20 to 40 percent of exposed area.  The percentage of total body affected was 5 percent.

Review of the evidence reveals that a higher rating of 50 percent under Diagnostic Code 7800 is not warranted as the Veteran's disability is not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  VA examinations and treatment show that the Veteran's skin condition is not productive of gross distortion or asymmetry of any feature.  At worst, the Veteran's skin condition caused acne and scarring of the face that resulted in the facial skin being disfigured, discrete alteration in contour, and skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  At no point throughout the appeal period were more than 3 characteristics of disfigurement identified.  As such, a higher disability rating is not warranted under DC 7800.

The Board has considered other potentially applicable diagnostic codes.  Particularly, regarding the two scars located on the anterior trunk, neither was painful nor unstable.  These scars equate to a noncompensable evaluation based on superficial and nonlinear scars not of the head, face or neck in an area or areas less than 144 in² (929 cm²).  A higher evaluation of 10 percent is not warranted unless there is a superficial and nonlinear scar or scars not of the head, face or neck in an area or areas of 144 in² (929 cm²) or greater.  Therefore, an additional, separate compensable evaluation under Diagnostic Code 7804 is not warranted unless there is at least one scar that is painful or unstable.

Overall, the Board finds no basis upon which to assign a rating higher than 30 percent.  Finally, there is no indication that the scarring imposes any loss of function or interferes with activities or employment.

The Board has considered the Veteran's lay statements in support of his claim for a rating in excess of 30 percent for his skin condition.  However, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his acne with scarring.  The nature and extent of the Veteran's disability has been addressed by the examiner during the current appeal period and the medical findings (as provided in the examination report and the clinical records) directly address the criteria under which this disability is evaluated.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for disability rating in excess of 30 percent.

In reaching the above conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his service-connected skin disability on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's skin disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, the Veteran's skin disability has affected a considerable percentage of his skin, and the applicable rating criteria account for symptoms that affect up to 100 percent of the skin.  Moreover, even if the symptomatology and severity were not contemplated by the rating criteria, the weight of the evidence does not reach a state of equipoise as to the Veteran displaying governing norms, such as frequent hospitalizations, or marked interference with employment, above and beyond the compensation provided for in the schedule.  See 38 U.S.C.A. § 1155 (West 2015) (Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment).  As such, referral for extraschedular consideration is not appropriate in this case.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, but finds the preponderance of the evidence is against a rating higher than 30 percent for the Veteran's acne with scarring.  See 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board acknowledges that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is considered a component of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However at no pertinent point has the Veteran asserted, or the record indicated, that he has actually or effectively been rendered unemployable solely due to the service-connected facial acne with scars and keloid acne on chest under consideration.  As a Rice TDIU claim has not reasonably been raised in conjunction with the current claim for higher rating, such need not be addressed herein.


ORDER

Entitlement to a rating in excess of 30 percent for acne for service-connected facial acne with scars and keloid acne on chest, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


